                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ANDRE FUNCHES, SR.                                                                               PLAINTIFF

V.                                                          CIVIL ACTION NO. 3:18-cv-82-DPJ-FKB

MISSISSIPPI DEVELOPMENT AUTHORITY,
et al.                                                                                       DEFENDANTS

                                                   ORDER

        Before the Court is Defendants’ Motion for Sanctions [7]. For the following reasons, the

Court finds that it should be denied.

        Plaintiff Andres Funches, Sr., proceeding pro se, has filed at least five suits against his

employer, the Mississippi Development Authority (“MDA”).1 Each of the five suits, including the

one sub judice, alleges that MDA and various MDA employees engaged in some form of

employment discrimination. In this particular suit, many, if not all, of Funches’s allegations stem

from a written reprimand he received on April 19, 2017. [1] at 3-4.

        MDA moved to dismiss this case on May 31, 2018. [3]. On June 18, 2018, Funches filed

his response. [5].

        Funches attached an exhibit [5-1] to his response, which contains three categories of

documents. The first is a copy of the April 2017 written reprimand mentioned in his Complaint,

which references “seventeen photographs of a salacious nature of another employee.” See [5-1] at

1-2, filed under seal. The second category of documents is a series of photographs, presumably the

same as those referenced in the reprimand, several of which depict Funches’s co-worker nude or


1
 This is the fourth suit that Funches has filed against MDA. See Funches v. Mississippi Development Authority, et
al., Civil Action No. 3:13-cv-790-DPJ-FKB; Funches v. Mississippi Development Authority, et al., Civil Action No.
3:14-cv-186-DPJ-FKB; Funches v. Mississippi Development Authority, et al., Civil Action No. 3:16-cv-824-WHB-
JCG. Since filing this case on February 7, 2018, Funches has filed a fifth suit against MDA. See Funches v.
Mississippi Development Authority, et al., Civil Action No. 3:18-cv-645-HSO-JCG.

                                                        1
semi-nude. [5-1] at 3-25, filed under seal. And the third is a portion of a report entitled,

“Confidential MDA Personnel Investigation,” which relates to an investigation of Funches’s

allegation that the subject co-worker received the promotion at MDA by allowing the hiring

official to engage in sexual activity with her. [5-1] at 26-27, filed under seal.

        Funches presented his response and attached exhibit to the Clerk’s Office for conventional

filing. The Clerk’s Office received Funches’s response and exhibit for filing, but sua sponte filed

the exhibit under seal. The exhibit remains under seal.

        Defendants have moved for sanctions pursuant to Rule 11 of the Federal Rules of Civil

Procedure. Specifically, Defendants cite Rule 11(b) which provides:

        By presenting to the court a pleading, written motion, or other paper . . . an attorney
        or unrepresented party certifies that to the best of the person’s knowledge, information
        and belief, formed after an inquiry reasonable under the circumstances: (1) it is not
        being presented for any improper purpose, such as to harass, cause unnecessary delay
        or needlessly increase the cost of litigation. . . .

Fed. R. Civ. P. 11(b). Defendants argue that Funches did not file the photographs for any legitimate

purpose and that the photographs are “irrelevant” and were filed “solely for the purposes of

harassment and embarrassment.” [8] at 2-3.

        The subject photographs are explicitly referenced in the April 2017 reprimand, which is

the subject of Funches’s Complaint. The Court cannot, therefore, find that the photographs are

completely irrelevant, or that Funches does not at least believe they are relevant, to his claims or

response to Defendants’ motion.2 Accordingly, the Court cannot find that Funches filed them

solely to harass and embarrass or for an improper purpose, as required by Rule 11(b).




2
 Defendants correctly note that Funches does not “address or reference” the subject photographs in his response to
Defendants’ motion. In his response, Funches does, however, reference, and even focus, on the reprimand which
references the photographs. See [5].

                                                         2
       As another basis for sanctions, Defendants cite a Text-Only Order entered by Magistrate

Judge John C. Gargiulo in another case Funches filed against Defendants. The Text-Only Order

states, in relevant part, “[s]hould Plaintiff desire to file any of the subject photographs into the

record, he must first file a motion seeking leave of court to do so.” Funches v. Miss. Dev. Auth., et

al., Civil Action No. 3:16-cv-824-WHB-JCG.

       Defendants argue that “Plaintiff has been put on notice that filing these photographs with

the Court is inappropriate,” and therefore, he should be sanctioned for filing them. [8] at 3. Judge

Gargiulo’s order does not, however, prohibit Plaintiff from filing the photographs; rather, it

required Funches to “first file a motion seeking leave of court to do so.” Judge Gargiulo entered

the Text-Only Order as his ruling on a motion for protective order filed by Defendants in the other

case. No motion for protective order has been filed by Defendants in this case. In his response to

Defendants’ motion for sanctions in this case, Funches, a pro se plaintiff, asserts that he has not

violated any order in this case and that “this case . . . is absolutely different [from the other case],

with two entirely different judges . . . .” [9] at 3 (emphasis in original). Giving Funches the benefit

of the doubt under these circumstances, the undersigned finds that Funches should not be

sanctioned in this instance.

       However, Funches is hereby instructed that should he wish to file the subject photographs

in any case before the United States District Court for the Southern District of Mississippi, he must

first file a motion seeking leave and permission of the Court to file them. Failure to do so will

result in sanctions being imposed against him.

       Defendants’ Motion for Sanctions [7] is denied.

       SO ORDERED, this the 19th day of November, 2018.

                                                        /s/ F. Keith Ball
                                                        UNITED STATES MAGISTRATE JUDGE

                                                   3
